         Case 1:19-cr-00112-RMB Document 49 Filed 04/13/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     April 13, 2020

BY ECF AND EMAIL

The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007
BermanNYSDChambers@nysd.uscourts.gov

       Re:     United States v. Andrew Moody, 19 Cr. 112 (RMB)

Dear Judge Berman:

         In connection with the Government’s submission filed on April 5, 2020 (Dkt. No. 47), and
in order to provide the Court with additional information regarding the defendant’s recent medical
status, the Government respectfully submits herewith a clinical encounter record for the defendant,
dated April 12, 2020, and other recent medical records provided by the Metropolitan Detention
Center. Due to the sensitive nature of the medical information set forth in the records, the
Government will submit the attachments only by email, which the Government respectfully
requests be filed under seal.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney for the
                                                     Southern District of New York


                                                 By: __________________________
                                                     Robert B. Sobelman
                                                     Assistant United States Attorney
                                                     (212) 637-2616

cc:    Anthony Ricco, Esq. (by ECF)
